Citation Nr: 0401885	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  98-19 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for degenerative joint 
disease/arthrofibrosis of the hips secondary to service-
connected symptomatic degenerative arthrofibrosis of the 
right knee and post operative residuals of left knee 
arthrotomy.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1944 to November 
1947.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1998 decision by 
the RO which, in part, denied service connection for 
degenerative joint disease/arthrofibrosis of the hips 
secondary to the service-connected bilateral knee 
disabilities.  The Board remanded the appeal to the RO for 
additional development in June 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's degenerative joint disease/arthrofibrosis 
of the hips is not shown to be proximately due to or the 
result of or being aggravated by his service-connected 
bilateral knee disabilities.  


CONCLUSION OF LAW

Service connection for degenerative joint 
disease/arthrofibrosis of the hips secondary to service-
connected symptomatic degenerative arthrofibrosis of the 
right and post operative residuals of left knee arthrotomy is 
denied.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The veteran was notified of the VCAA 
in the June 2001 Board remand, and of VA's duty to assist 
under the enacted legislation by letter later that same 
month.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions as contained in the September 1998 rating action, 
the November 1998 statement of the case (SOC), the June 2001 
Board remand, and the August 2000, November 2002, and June 
2003 supplemental statements of the case (SSOC), have 
provided the veteran with sufficient information regarding 
the applicable rules.  The letter, remand, SOC, and the SSOCs 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefits 
sought.  The letter also notified him of which evidence was 
to be provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran was also afforded an opportunity to testify at a 
personal hearing, but declined.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on the 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim of 
secondary service connection for a bilateral hip disability.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2003).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Factual Background

The veteran does not claim nor do the service medical records 
show any complaints, abnormalities, or diagnosis of a right 
or left hip disability in service.  Rather, the veteran 
asserts that his current bilateral hip disabilities are due 
to his service-connected bilateral knee disabilities.  By way 
of history, service medical records reveal that the veteran 
sustained a fracture to the intercondylar eminence, left 
tibia, in March 1946 when a fire hose struck his left leg.  
The leg was casted for less than three weeks, and he was 
returned to duty.  Service connection and a 10 percent rating 
for the left knee injury were awarded in 1949.  Effective 
January 1996, service connection was granted for the right 
knee disorder secondary to the left knee.

The evidentiary record shows that the veteran was seen by VA 
for various maladies on numerous occasions since his 
discharge from service, more so from 1988 to the present.  
Earlier VA examination reports in July 1949 and November 1966 
showed no complaints, abnormalities, or diagnosis referable 
to any hip problems.  The first reported complaint of right 
hip pain was on a VA outpatient progress note dated in 
January 1991.  At that time, the veteran reported some pain 
on range of motion of the right hip (he also complained of 
arthritic type pain in his left shoulder and cervical spine), 
and there was some slight limitation of abduction.  The 
examiner indicated that x-ray studies were take of some 
joints, but there were none reportedly taken of the right 
hip.  Nonetheless, the assessment included osteoarthritis of 
the right hip.  

Subsequent VA outpatient records show periodic complaints of 
right hip pain in July 1992 and April 1998.  On the latter 
report, pain was noted over the greater trochanter and iliac 
ligament area on flexion of the right hip and, to a lesser 
extent, in the same area of the left hip.  X-ray studies at 
that time revealed degenerative joint disease in both hips.  
The changes on the right side were severe with almost 
complete obliteration of the joint space.  

When examined by VA in August 1998, the veteran reported pain 
in both hips for the past two year, more so on the right.  On 
examination, the veteran was in a wheel chair with elastic 
socks on both lower extremities and was on nasal oxygen.  
Walking was a major chore with a bilateral limp and a severe 
antalgic gait.  There was painful limitation of motion in 
both hips.  The diagnoses included significant degenerative 
joint disease/arthrofibrosis of both hips, symptomatic.  

A private examination report from R. B. Friedenthal, M.D., 
received in December 1998, indicated that the veteran was 
seen for evaluation of chronic pain in the lower spine, both 
hips and both knees.  The veteran reported a massive injury 
during service when he was thrown from a landing craft during 
an invasion in 1944.  He also reported multiple other trauma, 
including right knee problems, but said that he did not 
receive any specific medical attention for those problems.  
He reported that his left leg was cast and that he was 
hospitalized for 10 weeks.  On examination, there was 
tenderness in both sides of the groin and decreased range of 
motion in both hips.  The physician indicated that there were 
no x-rays available for review.  The impression included 
severe post traumatic arthritis in both hips.  Dr. 
Friedenthal opined that, in the absence of a history of any 
other injuries, the veteran's right knee, right hip, and 
spine disabilities were secondary to his left leg injury in 
service.  

In an addendum report in December 1998, Dr. Friedenthal 
indicated that the veteran reported that although the injury 
in service was most severe in the left leg, he also had pain 
in the right knee at that time and that he had chronic and 
increasing right hip pain ever since then.  Dr Friedenthal 
indicated that since the veteran denied any other injuries 
which could account for the current severe degenerative 
changes in the right hip, he believed that there was a causal 
relationship between the severely degenerative joint and the 
injuries sustained, on a historical basis.  

In August 2000, the claims file was referred to a VA 
physician for review and an opinion as to the etiology of the 
veteran's bilateral hip disabilities.  The examiner indicated 
that he had reviewed the claims file and referred to several 
VA reports.  He opined that the veteran's osteoarthritis of 
the right hip and symptoms in both hips developed 
independently of any knee condition and were not due to his 
knee disorder.  

In June 2001, the Board remanded the appeal to the RO for 
additional development.  

Additional VA medical records from 1988 to the present, 
including some duplicates reports, were obtained and 
associated with the claims file.  

In September 2002, a VA examination was conducted by the same 
physician who had reviewed the record in August 2000.  The 
physician indicated that he had reviewed the claims file and 
provided a history of the veteran medical problems.  He noted 
that the veteran denied any history of injury to either hip.  
He reported that the right hip became painful about five 
years ago and was now severe, and that he didn't have any 
pain in the left hip, currently.  The veteran's activities 
were severely restricted due to multiple problems, including 
chronic obstructive pulmonary disease, congestive heart 
failure which required constant nasal oxygen, and significant 
pain in both knees and other joints.  There was also had a 
history of multiple TIAA.  The veteran had difficulty 
standing and could walk only a short distance with the aid of 
a cane because of his disabilities.  On examination, there 
was painful limitation of motion in both hips.  X-ray studies 
from January 2002 showed severe osteoarthritis in the right 
hip and early osteoarthritis with some sclerosis and cyst 
formation in the femoral head on the left.  The joint spaces 
were preserved and no osteophytes were visible.  The 
impressions included advanced osteoarthritis in the right hip 
and mild osteoarthritis in the left hip.  

The examiner noted that there was no evidence of any hip 
injury or hip problems in service or until around the mid 
1990's when the veteran first reported bilateral hip pain.  
He opined that the veteran's osteoarthritis of the hips was 
not due to the service-connected knee disability.  He also 
opined that while the knee and hip disabilities together 
increased the veteran's overall disability, the knee 
disabilities did not cause a physical deterioration in either 
hip.  

Analysis

Other than the veteran's assertions that his current 
bilateral hip disabilities are due to his service-connected 
bilateral knee disabilities, the only evidence in favor of 
his claim consists of an opinion by a private physician who 
first examined the veteran in 1998, more than fifty years 
after his discharge from military service.  First, it should 
be noted that the physician did not review any of the 
veteran's service medical records or any of the numerous 
treatment records since service.  The physician's opinion was 
based solely on a reported history of chronic hip problems 
since service as provided by the veteran.  The Board is not 
bound to accept a medical opinion based solely on an 
unsubstantiated history as provided by the veteran.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  Moreover, the physician 
offered no explanation or analysis for his opinion.  He 
simply concluded, in essence, that since there was no history 
of a hip injury, there was no other explanation to account 
for his current hip problems other than the left leg injury 
in service.  

In this regard, the Board notes that the medical history as 
recorded in the private examination was inaccurate and 
inconsistent with the actual record.  Specifically, the 
service medical records show that he sustained a simple 
fracture of the left tibia during a training exercise when a 
fire hose under pressure struck his leg; the left knee 
fracture was not from a "massive injury" falling from a 
boat during an invasion in 1944.  The leg was cast and he was 
returned to duty after three weeks; not hospitalized for 10 
weeks.  Although the veteran reported that he had problems 
with his right hip ever since the injury, the record shows 
that he never mentioned this to anyone despite the fact that 
he was seen by medical personnel on several occasions prior 
to being returned to duty.  It is also significant to note 
that he never mention any right hip problems at the time of 
his separation examination in November 1947, or when examined 
by VA in 1949 or 1966, and no pertinent abnormalities were 
noted on any of those examinations.  

On the other hand, the September 2002 VA opinion was rendered 
by a physician who was provided with and reviewed the entire 
claims folder in the course of evaluating the claim.  The 
examiner noted that there were no complaints, treatment, or 
abnormalities in either hip during service or until the 
1990's, more than four decades after his discharge from 
military service.  The physician concluded that there was no 
relationship between the service-connected knee disabilities 
and his current bilateral hip arthritis.  The Board finds the 
VA opinion, which was based on a longitudinal review of the 
entire record, to be more persuasive than the conclusory 
opinion by the private physician who has never reviewed any 
of the veteran's medical records.  Accordingly the appeal is 
denied.  




ORDER

Service connection for degenerative joint 
disease/arthrofibrosis of the hips secondary to service-
connected symptomatic degenerative arthrofibrosis of the 
right knee and post operative residuals of left knee 
arthrotomy is denied.  



__________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



